Exhibit 10.28
Welbilt, Inc.
2227 Welbilt Boulevard
New Port Richey, FL 34655 USA
T +1.727.375.7010
www.welbilt.com


 
wbttag2colora03.jpg [wbttag2colora03.jpg]













[DATE]


[NAME]
c/o Welbilt, Inc.
2227 Welbilt Boulevard
New Port Richey, Florida 34655


Dear [NAME]:


I am pleased to [offer you/confirm your] employment with Welbilt, Inc. (the
“Company”) as further described in this offer letter (“Offer Letter”). [If you
accept this Offer Letter, your first day of employment with the Company will be
the Effective Date, as described below, or such other date to which we may
mutually agree.] This Offer Letter confirms the material terms of your
employment arrangement with the Company as previously discussed with you.


Positions and Titles; Reporting Responsibilities
You [are appointed as/will continue to serve as] [POSITION(S)] and will
[commence serving/continue to serve] as an executive officer of the Company,
effective as of [DATE] (the “Effective Date”). In such capacity, you will report
to the Company’s President and Chief Executive Officer and will work primarily
at the Company’s office on Welbilt Boulevard in New Port Richey, Florida.


Annual Base Salary Rate
As of the Effective Date, your base salary will be $[AMOUNT] per year (“Base
Salary”), which will be paid to you substantially in accordance with the
Company’s normal payroll procedures in U.S. Dollars subject to applicable
payroll deductions and tax withholdings. Your Base Salary will be subject to
potential increase from time-to-time as approved by the Board or an appropriate
committee of the Board.


Annual Short-Term Incentive Compensation
Beginning in [YEAR], for each Company fiscal year during employment, you will be
eligible to participate in the Company’s annual short-term incentive
compensation program (“STIP”) on terms substantially similar as those that apply
to other executive officers of the Company. Your target STIP award opportunity
will be equal to [TARGET]% of your Base Salary (for target achievement of
applicable performance goals) and your maximum STIP award opportunity will be
equal to [MAXIMUM]% of your Base Salary (for maximum achievement of applicable
performance goals). There will be no guaranteed payment level for your STIP
award. Target and maximum STIP opportunities will be subject to potential
increases from time-to-time as approved by the Board or an appropriate committee
of the Board.


Any STIP awards granted to you will be otherwise subject to the terms and
conditions of the applicable plan or program documentation or as otherwise
approved by the Board or an appropriate committee of the Board for STIP awards.
Each STIP award opportunity grant and payout will be subject to the specific
approval of the Board or an appropriate committee of the Board.




Annual Long-Term Incentive Compensation
Beginning in [YEAR], for each Company fiscal year during employment, you will be
eligible to participate in the Company’s annual long-term incentive compensation
program (“LTIP”) on terms substantially similar as those that apply to other
executive officers of the Company. Your target LTIP award opportunity will be
equal to [[TARGET]% of your Base Salary/$[AMOUNT]] (for 100% vesting of
service-based awards and target achievement of applicable performance goals for
performance-based awards), valued as reasonably


1

--------------------------------------------------------------------------------




determined by the Board or an appropriate committee of the Board at the time of
grant of the applicable awards. There will be no minimum or guaranteed LTIP
award opportunity payout. Target and maximum LTIP award opportunities will be
subject to potential increase from time-to-time as approved by the Board or an
appropriate committee of the Board.


Any LTIP awards granted to you will be otherwise subject to the terms and
conditions of the applicable plan or program documentation or as otherwise
approved by the Board or an appropriate committee of the Board for LTIP awards,
including performance metrics/goals and performance periods for
performance-based awards. Each LTIP award grant and payout will subject to the
specific approval of the Board or an appropriate committee of the Board.


Employee Benefits; Vacation Allowance
While you are employed by the Company, you will be eligible to participate, on
substantially the same basis as other Company employees, in the Company’s
health, welfare and other benefits (such as medical, dental, vision, disability
and life insurance, vacation and other benefits) arrangements and programs in
which employees of the Company are generally eligible to participate, in
accordance with the terms of such plans, arrangements and programs in effect
from time-to-time. Furthermore, you are eligible to take up to four weeks of
paid vacation each year. The Company reserves the right to change, alter or
terminate any benefit plan or program in its sole discretion.


Perquisites and Personal Benefits
The Company will provide you perquisites and personal benefits, including those
listed below, on terms substantially similar to those that apply for other
executive officers of the Company from time-to-time:
•
Annual vehicle allowance of $10,800 paid monthly;

•
Reimbursement for the reasonable cost of one physical examination per year;

•
Reimbursement for the reasonable cost of your personal income tax preparation
and financial planning services for each year ending during the employment
arrangement, which reimbursed amount shall not exceed $10,000 in any one year;

•
[Reasonable relocation services and benefits substantially consistent with the
Company’s relocation policy in effect from time to time;] and

•
Payment of additional coverage for long-term disability insurance premiums as
provided by the Company from time to time.



Other Executive Compensation or Retirement Plan Participation
You will be eligible to participate in the Company’s non-qualified deferred
compensation plan and qualified 401(k) retirement plan in effect from
time-to-time on terms substantially similar to those that apply for other
executive officers of the Company.


Restrictive Covenants
As an employee of the Company, you will be subject to, and agree to enter into
one or more agreements with the Company relating to, standard confidentiality
and non-disclosure obligations pursuant to the employment arrangement as well as
customary non-competition, non-disparagement, non-solicitation and no-hire
covenants during the employment arrangement and for a two-year period (or as
otherwise required in the applicable Company agreement) thereafter. [As such,
you will be required, as a condition of your employment with the Company, to
promptly sign and abide by the Company’s Agreement Regarding Confidential
Information, Intellectual Property, Non‑Solicitation of Employees and
Non-Compete, a copy of which will be provided to you at the same time as this
Offer Letter. Moreover, this Offer Letter is contingent upon satisfactory
completion of all required new hire paperwork and processes./As such, you
acknowledge and agree to remain bound by the Company’s Agreement Regarding
Confidential


2

--------------------------------------------------------------------------------




Information, Intellectual Property, Non‑Solicitation of Employees and
Non-Compete, which you have previously signed.]


Severance Benefits Upon Certain Terminations of Employment; Change of Control
As of the Effective Date, you shall be designated a “Tier [NUMBER] Participant”
for purposes of the Welbilt, Inc. Executive Severance Policy (until otherwise
determined by the Company pursuant to such policy).


[You will also be eligible to enter into the Company’s current form of
Contingent Employment Agreement as previously approved by the Board that in
general provides for double-trigger benefits and a [NUMBER]-year protection
period./The Contingent Employment Agreement previously entered into by you and
the Company, that in general provides for double-trigger benefits and a
[NUMBER]-year protection period, shall remain in effect.]


Expense Reimbursement
As an employee, you are authorized to incur (and will be reimbursed for)
ordinary and necessary non-perquisite reasonable business expenses in the course
of your duties including reasonable travel expenses, in accordance with the
Company’s reimbursement policy as is in effect from time to time, subject to the
Company’s prompt receipt of your invoices, which invoices shall be prepared in
reasonable detail and in accordance with the Company’s normal practices. Solely
for clarity of compliance with Section 409A of the Internal Revenue Code of
1986, as amended, if any reimbursements payable to you are subject to the
provisions of Section 409A, any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.


[Repayment of Certain Benefits
In addition to any terms specifically applicable under the STIP or the Company’s
applicable equity compensation plans and related award agreements, you agree
that should you voluntarily terminate your employment arrangement with the
Company for any reason, you will promptly repay all relocation benefits as
follows: (1) 100% if termination occurs prior to the first anniversary of the
Effective Date; (2) 50% if termination occurs after the first anniversary of the
Effective Date but prior to the second anniversary of the Effective Date; and
(3) 0% if termination occurs after the second anniversary of the Effective
Date.]


Indemnification
The Company shall maintain director and officer insurance coverage and you will
be indemnified for your actions in your service to the Company, in each case, on
substantially the same terms and conditions as apply to other executive officers
of the Company.


Nature of Employment
Nothing in this Offer Letter will be construed as a guarantee of continuing
employment for any specified period. Notwithstanding anything in this Offer
Letter to the contrary, you will be an at-will employee of the Company. As such,
either you or the Company may terminate your employment with the Company at any
time for any reason whatsoever or no reason at all and with or without advance
notice. You will be subject to (or deemed subject to) Company policies
applicable to other executive officers of the Company from time-to-time.




3

--------------------------------------------------------------------------------




General
You are responsible for all federal, state, city or other taxes imposed on
compensation and benefits provided pursuant to or otherwise related to the
employment arrangement. The Company may withhold from any amounts payable to you
under this Offer Letter or otherwise related to the employment arrangement all
federal, state, city or other taxes as the Company or its affiliates is required
to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Offer Letter, the Company is not
obligated to guarantee any particular tax result for you with respect to any
payment or benefit provided to you.


This Offer Letter, including the at-will nature of the employment relationship
between you and the Company, may be modified or terminated only in a writing
signed by both you and an authorized representative of the Company.


To the extent applicable, it is intended that all of the benefits and payments
under this Offer Letter satisfy, to the greatest extent possible and to the
extent applicable, the exemptions from the application of Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Offer Letter will be construed to the greatest extent possible as
consistent with those provisions. If not so exempt, this Offer Letter (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and incorporates by reference all required definitions and payment terms.
For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right (if any) to receive
any installment payments under this Offer Letter (whether reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment.
 
This Offer Letter sets forth the complete and exclusive agreement between you
and the Company with regard to the matters covered herein and supersedes any
prior representations or agreements about such matters, whether written or
verbal, except as otherwise specified in this Offer Letter. [By signing this
Offer Letter, you and the Company specifically agree that the [Employment
Agreement, dated as of [DATE], by and between you and the Company,] is hereby
terminated effective as of the Effective Date.] This Offer Letter and all
questions arising in connection herewith shall be governed by the laws of the
State of Florida, with venue in any court of competent jurisdiction located in
the State of Florida. You and the Company will each pay your respective legal
fees related to this Offer Letter and the employment arrangement. As required by
law, this offer of employment is subject to the satisfactory proof of your right
to work in the United States.


Nothing in this Offer Letter prevents you from providing, without prior notice
to the Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations. 
Furthermore, no Company policy or individual agreement between the Company and
you shall prevent you from providing information to government authorities
regarding possible legal violations, participating in investigations, testifying
in proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.) or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by privilege.


4

--------------------------------------------------------------------------------




Please review this Offer Letter carefully and let me know if you have any
questions. If this Offer Letter is acceptable to you, please sign it below.


Sincerely,






Bill C. Johnson
President and Chief Executive Officer
Welbilt, Inc.




5

--------------------------------------------------------------------------------




I accept this offer to serve as an employee of the Company as further described
in this Offer Letter if and when the Effective Date occurs and agree to the
terms and conditions outlined in this Offer Letter.






____________________________
[NAME]


____________________________
Date






6